Citation Nr: 1610741	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to July 1976, with additional periods of active duty for training and inactive duty for training with the Army National Guard from February 1981 to May 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2010, the Veteran and his daughter testified at a videoconference hearing before an Acting Veterans Law Judge.  A written transcript of this hearing is associated with the claims file.  In July 2012, the Board advised the Veteran by letter that the Acting Veterans Law Judge who signed the 2011 Board Decision was no longer employed with the Board, and advised him of his right to attend an additional hearing before a Veterans Law Judge pursuant to 38 C.F.R. § 20.717 (2015).  In an August 2012 response, the Veteran indicated that he did not wish to attend another hearing.

In April 2011, the Board denied the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 memorandum decision, the Court vacated the Board's decision as to those claims, and remanded to the Board for further development.  

These matters were previously remanded by the Board in April 2013, and January 2014.  In the January 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD, and remanded a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to a TDIU.  The matters have since returned to the Board for further appellate review.

The Veteran was previously represented in this case by the Arkansas Department of Veterans Affairs.  In an October 2015 written statement, the Veteran stated that he no longer desired to be represented by the Arkansas Department of Veterans Affairs.


FINDINGS OF FACT

1.  The Veteran does not have a current mental health diagnosis related to military service.

2.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims decided in this instant document, VA provided adequate notice in letters sent in May 2006 and April 2013.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  With regard to the Veteran's claim for service connection for a psychiatric disorder, VA afforded the Veteran a relevant examination in January 2015.  That examination described the nature of the Veteran's disabilities, took into consideration the Veteran's lay statements and relevant medical history, and provided adequate rationales for all opinions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the January 2014 remand directives.  In January 2014, these matters were remanded with instructions to afford the Veteran a VA examination to determine if the Veteran had a current psychiatric disability other than PTSD as the result of his military service.  A review of the Veteran's claims file shows that the Veteran was afforded the requested VA examination.  As all required development has been accomplished in accordance with the Board's remand directives, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran seeks entitlement to service connection for a psychiatric disability, initially claimed as PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's July 1973 entrance examination was negative for any psychiatric disabilities.  At the Veteran's separation examination in February 1976, in the Report of Medical History the Veteran denied ever being treated for a mental condition.  In the physician note section it was reported that the Veteran habitually stuttered, and endorsed depression, excessive worry, and nervous trouble related to family problems.  The February 1976 Report of Medical Examination indicated that the Veteran did not have any psychiatric conditions.

In a December 1995 letter, the Veteran specifically addressed the February 1976 physician notations, and claimed that they were false.  The Veteran stated that "the physician recorded someone else's response about their medical condition onto my record that I signed."  The Veteran denied ever having difficulty stuttering, depression, excessive worry, or nervous trouble.

A November 1996 private medical record shows that the Veteran was proscribed Prozac for depression.  A March 1997 private treatment record showed that the Veteran was prescribed "anxiety medication."

In 1997 the Veteran and his wife testified at a hearing before an Acting Veterans Law Judge in connection with another claim.  At that time the Veteran's wife also stated that the February 1976 Report of Medical History was incorrect, as the Veteran had "never been depressed in his life."  She further stated that the Veteran did not have excessive worry or nervous trouble, and that he did not stutter until after he had a stroke.  The Veteran again testified that the February 1976 Report must have belonged to someone else.

In May 2001 the Veteran underwent a private psychological evaluation.  At that time the Veteran stated that he was concerned about his health and financial situation, and that he had problems with depression, worry, and anxiety.  Upon mental status examination, the Veteran showed mild signs of depression with flattened affect.  A diagnostic impression of depression was advanced.  The examiner noted that he presented with a flat affect, and was worried about his health following a stroke in 1997 and his family's financial well-being.

In March 2006, a private psychologist diagnosed PTSD.  At that time, the Veteran stated that, within the prior two years, he began to experience symptoms of PTSD characterized by night tremors, night sweats, flashbacks, and nightmares.  Upon mental status examination, the Veteran was assessed as stressed, distressed, anxious, hypervigilant, worried, obsessed with thoughts of his military experiences, and depressed.  

In an April 2006 VA diagnostic assessment note, it was reported that the Veteran presented with a complaint that he started having flashbacks of when he was in the Army.  At that time he reported flashbacks of large bodies of water and experiencing overwhelming fear and shortness of breath.  He denied symptoms of depression or sleep disturbance.  He denied suicidality, helplessness, hopelessness, excessive worry, restlessness, and nervousness aside from discrete moments of panic.  Upon examination, he had no symptoms of depression, obsessive compulsive disorder, anxiety, social phobia, or psychosis.  He had no suicide attempts, or assaultive episodes.  The examiner noted that, despite the Veteran's assertions that he experienced overwhelming fear and shortness of breath due to fear of large bodies of water, he was nevertheless able to drive across the Arkansas River that day without incident to make his scheduled appointment.  A diagnostic impression of panic disorder was advanced.  In an addendum note, the examiner noted discrepancies in the Veteran's account, and stated that the Veteran's stroke could account for some of the Veteran's inconsistent statements.

In December 2010 the Veteran and his daughter testified at a videoconference hearing before a Veterans Law Judge.  At that time the Veteran reported that he was a Sergeant over three soldiers who were killed in a convoy, causing the Veteran to have chronic anxieties.  The Veteran also reported a situation where, due to a faulty mechanism, a missile fired but did not detonate, and that caused the Veteran to have frequent panic attacks.  The Veteran's daughter testified that the Veteran's psychiatric disability caused him to be over protective of his daughters when they drove, and that the Veteran did not like to drive and would get irritable when driving.  She further stated that in social settings, the Veteran would act quiet and withdrawn.

In a statement received in April 2013, the Veteran stated that he was afraid of large bodies of water because he never learned how to swim.  He recalled an event in service where his unit drove on a bridge over a large river, causing the Veteran to become horrified, fearful, and helpless.  He stated that he developed a speech impediment due to the in-service experience which has since gotten worse due to his stroke.  He stated he had flashbacks of his unit crossing large bodies of water, and being fearful that he would drown.

In January 2015 the Veteran was afforded a VA mental disorder examination.  At that time the Veteran reported that he experienced panic attacks   The examiner noted that the Veteran had symptoms of panic attacks, mild memory loss, and flattened affect.  The examiner opined that, while the Veteran had received different diagnoses at different times, there was no clear evidence that the Veteran met the diagnostic criteria for a current diagnosis of any psychological disorder.  In support of that conclusion, the examiner noted that the Veteran's Reports of Medical History in 1981, 1985, 1989, 1993, and 1995 showed no evidence of anxiety or depression.  Further, the examiner noted the Veteran's 2002 VA examination in which the Veteran denied depression.  

The Board finds that the 2015 VA examination is adequate for adjudicative purposes and highly probative, as it was based on the Veteran's prior medical history, took into account his contentions, and opinions contained therein were supported by an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, probative evidence of record, the Board finds that the Veteran does not have a current mental health diagnosis.  The Board acknowledges that the Veteran was diagnosed with depression in 2001.  At that time, the Board notes that the Veteran attributed his depressive symptoms to causes unrelated to his military service.  Since that time, however, the Veteran has consistently denied having depression or symptoms of depression.  There is nothing in the record to indicate an ongoing diagnosis of depression.

With regard to the March 2006 private psychologist's diagnosis of PTSD, the Board notes that in an unappealed, January 2014 Board decision, the Veteran was denied service-connection for PTSD based on a finding that the Veteran did not have a current diagnosis that conformed to the DSM-IV criteria and the question of entitlement to service connection for PTSD is thus no longer on appeal before the Board. 

The Board also acknowledges that in April 2006, the Veteran was diagnosed with panic disorder based upon the Veteran's assertions that he had weekly panic attacks related to fears of large bodies of water that stemmed from his time in the military.  The Board does not find the Veteran's statements to that effect to be credible.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  In this case, the Veteran consistently denied any mental health symptoms while in service.  In addition, the Veteran had no difficulty crossing the Arkansas River to get to his appointment.  The first time the Veteran's alleged fear of water was mentioned in his medical records was following his claim for service-connection for PTSD.  In light of the timing of the Veteran's statements, the internal inconsistencies of his statements, and the evidence showing that he is able to cross other bodies of water, the Board finds the Veteran's claims regarding his panic related to crossing large bodies of water in the military to not be credible.  With regard to the Veteran's other alleged in service stressors, the Board has previously found them to be inherently unverifiable.  In addition, the 2006 VA physician stated that the Veteran's stroke could cause inconsistent statements.  The Board notes that a finding that a Veteran is not credible is not intended to imply that the Veteran has a nefarious motive in making any of the statements. In fact, the Board has noted that his stroke could cause inconsistency, and impact his reliability as a historian.  As the April 2006 diagnosis was predicated on statements deemed not to be credible by the Board, the Board affords it minimal probative weight.

To the extent that the Veteran has asserted that he has a current diagnosis of depression, the Board finds that the Veteran's testimony is not competent for that purpose.  In light of Jandreau and Layno, the Board concludes that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert diagnosis is competent evidence.   In the instant case, the question of a diagnosis of depression or other psychiatric condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report his symptoms, the question of whether those symptoms meet the diagnostic criteria for a mental health diagnosis is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements are not competent evidence as to a diagnosis of a current psychiatric disability.  

To the extent that the Veteran has reported contemporaneous diagnoses of depression, as noted above, the Board has afforded no probative value to those diagnoses.  In addition, the Veteran has made conflicting statements regarding whether he believes he has depression or not.  Accordingly, the Veteran's lay statements that he has a current mental health diagnosis are not competent or credible to establish a current diagnosis of a psychiatric disability.

Without any competent or credible evidence to demonstrate that the Veteran has a current psychiatric disability related to his period of active service, service connection for a psychiatric disability must be denied.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2015).  As the evidence preponderates against the claim, there is no benefit of the doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
TDIU

The Veteran has asserted that he is unemployable due to a psychiatric disability, claimed as PTSD.  The VA may assign a TDIU where the degree of impairment from service-connected disabilities renders it impossible for the average person to maintain a substantially gainful occupation.  See 38 C.F.R. § 4.15 (2015).  The schedular requirements for TDIU provide that if there is only one service-connected disability, that disability must be ratable at 60 percent or more; and, if there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

A veteran who fails to meet these percentage standards may still qualify for an extraschedular TDIU rating under 38 C.F.R. § 4.16(b)(2015).  Under that provision, VA will grant a TDIU when the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

In this case, the Veteran is not service-connected for any disabilities.  Therefore he does not meet the threshold requirement for entitlement to a TDIU.  As the evidence preponderates against the claim, there is no benefit of the doubt to resolve, and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


